Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Myers (US Pub. No. 2013/0328792 A1) shows an electronic device (Fig. 1 and para. 37), comprising: an enclosure (display cover structure 74) having opposing front and rear walls and curved sidewalls (Figs. 9, 10 and 16 and paras. 37, 62 and 70); touch sensor structures 104 that are overlapped by the front and rear walls so that the touch sensor structures gather touch input on the front wall and gather touch input on the rear wall (Figs. 9, 10 and 16 and paras. 63, 64 and 70); and displays structures 98 that are overlapped by the front wall and at least a portion of the curved sidewalls (Figs. 9, 10 and 16 and paras 62 and 70) wherein the display structures comprise a display layer having an edge (Fig. 11), wherein the touch sensor structures comprise a touch sensor layer (Fig. 9), and wherein the touch sensor layer comprises a first portion that overlaps the display layer and a second portion that extends beyond the edge of the display layer (Fig. 11, note that multiple portion of the touch sensing layer overlap the display layer in this configuration). 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 

The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2 – 11 are allowable at least by virtue of their dependence on claim 1.
	Claim 12 recites that that the third and fourth planar walls are located on an exterior surface of the electronic device when the electronic device is in the folded configuration, that touch sensor structures are interposed between the third and fourth planar walls when the electronic device is in the folded configuration, that the touch sensor structures gather touch sensor input through at least one of the third and fourth planar walls, that the enclosure has first and second curved sidewalls and that the display layer extends under the first and second curved sidewalls.
	Claims 13 – 15 and 18 – 25 are allowable at least by virtue of their dependence on claim 12.
	Claim 26 recites that an opaque planar rear wall forms an exterior surface of the electronic device, that the left and right sidewalls each have opposing inner and outer surfaces, that the touch sensor layer has a first portion that extends beyond the first edge and overlaps the inner and outer surfaces of the left sidewall and that a second portion that extends beyond the second edge and overlaps the inner and outer surfaces of the right sidewall.
	Claims 27 – 29 are allowable at least by virtue of their dependence on claim 26.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627